Citation Nr: 1600222	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  08-26 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent, prior to May 9, 2011, for right shoulder degenerative joint disease and in excess of 30 percent from that date.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty for training from March 1972 to July 1972 and on active duty from July 1985 to July 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A Decision Review Officer (DRO) hearing was held in April 2011.

In July 2012 and July 2014, the Board remanded the listed issue for additional development.  On review, there was substantial compliance with the remand directives.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  


FINDINGS OF FACT

1.  For the period prior to May 9, 2011, the Veteran's right shoulder degenerative joint disease was not manifested by arm motion limited at the shoulder level.  

2.  For the period beginning May 9, 2011, the Veteran's right shoulder degenerative joint disease is not manifested by arm motion limited to 25 degrees from side.  


CONCLUSIONS OF LAW

1.  For the period prior to May 9, 2011, the criteria for an initial rating greater than 10 percent for right shoulder degenerative joint disease are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201 (2015).  

2.  For the period beginning May 9, 2011, the criteria for a rating greater than 30 percent for right shoulder degenerative joint disease are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5201.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  The Veteran's original claim was filed pursuant to the Benefits Delivery at Discharge (BDD) program.  In August 2006, the Veteran acknowledged that VA notified him of the evidence or information needed to substantiate his claim and also explained what kinds of evidence VA would try to obtain and what kinds of information he needed to provide.  The rating issue is a downstream issue and no further notice is required.  Regardless, by letter dated in March 2008, VA notified the Veteran of the evidence needed to substantiate a claim for increase and also provided notice as to how VA assigns disability ratings and effective dates.  The appeal issue was most recently readjudicated in the November 2014 supplemental statement of the case.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records and private medical records.  In an August 2012 statement, the Veteran identified additional treatment at a private rheumatology clinic.  In July 2014, the Board remanded the appeal so the RO could take appropriate steps to obtain and associate with the claims file copies of these records.  In August 2014, VA asked the Veteran to submit an authorization for release of the rheumatology records.  A completed authorization has not been received and thus, VA cannot obtain these records.  

The Veteran was provided VA examinations to address the severity of his right shoulder disability in September 2006, May 2011 and August 2012.  The examinations contain findings sufficient for rating purposes and additional examination is not needed.  

The Veteran has had the opportunity to provide evidence and argument in support of his appeal, to include testimony at the April 2011 DRO hearing.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159 (2015).  

Analysis

In June 2007, the RO granted service connection for right shoulder degenerative joint disease and assigned a 10 percent rating from August 1, 2006.  The Veteran disagreed with the rating and perfected this appeal.  In January 2012, the RO increased the rating for the right shoulder to 30 percent from May 9, 2011.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  As set forth, this case involves staged ratings.  

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

The RO evaluated the Veteran's right shoulder disability pursuant to Diagnostic Codes 5010-5201.  Traumatic arthritis, substantiated by x-rays findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Evidence of record shows the Veteran is right handed and thus, his right arm is the major extremity.  See 38 C.F.R. § 4.69 (2015).  

Limitation of arm motion in the major extremity is rated as follows: at shoulder level (20 percent); midway between side and shoulder level (30 percent); and to 25 degrees from the side (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  For VA purposes, normal range of arm motion is flexion 0 to 180 degrees; abduction 0 to 180 degrees; external rotation 0 to 90 degrees; and internal rotation 0 to 90 degrees.  38 C.F.R. § 4.71, Plate I (2015).  

On VA examination in September 2006, the Veteran reported that his shoulder was "creeky" and painful.  The pain was aggravated with activity.  He denied deformity, giving way, instability, episodes of dislocation or subluxation, locking episodes or effusion.  He reported pain, stiffness, and weakness and weekly flare-ups that were mild.  He estimated an additional 25 percent loss of function during flare-ups.  On physical examination, there was no recurrent shoulder dislocation or joint ankylosis.  Range of motion of the right shoulder was: extension 0 to 70 degrees; flexion 0 to 145 degrees; adduction 0 to 70 degrees; abduction 0 to 140 degrees; internal rotation 0 to 40 degrees; and external rotation 0 to 75 degrees.  There was pain with range of motion testing and active and passive range of motion were the same.  Range of motion on the right was not reduced following repetitive motion.  X-rays showed evidence of hypertrophic degenerative changes involving the right acromioclavicular joint with inferior marginal spurring.  Diagnosis was degenerative joint disease, right shoulder.  The examiner noted that the Veteran's multiple joint disorders had significant effects on occupation due to weakness, fatigue and pain.  

Private records dated in June 2008 show the Veteran was seen for follow up of rheumatoid arthritis.  Physical examination showed some decreased abduction and external rotation in the shoulders.  Specific range of motion findings were not provided.  

In a September 2008 statement, the Veteran reported that he was being treated for joint pain and arthritis and was taking multiple medications.  He felt that a 20 percent rating for his right shoulder would be in order.  

At the April 2011 DRO hearing, the Veteran testified that he was on medications to treat his arthritis.  

The Veteran underwent a VA examination on May 9, 2011.  There was no shoulder dislocation or ankylosis.  Range of motion of the right shoulder was: extension 0 to 30 degrees with pain; flexion 0 to 55 degrees with pain; adduction 0 to 4 degrees with pain; abduction 0 to 64 degrees with pain; internal rotation 0 to 10 degrees with pain; and external rotation 0 to 15 degrees with pain.  There was no loss of motion on repetitive use in extension, adduction, internal rotation or external rotation.  The Veteran was unable to do multiple repetitions of flexion secondary to pain and there was loss of motion on repetitive use in abduction with range decreasing from 64 to 43 degrees. The examiner noted the Veteran was retired but that pain would impact occupational activities.  There were effects on the usual daily activities due to multiple joint complaints.  

Private records show the Veteran was seen for joint complaints in July 2011.  Objectively, there was stiffness in the shoulders right worse than left with limited abduction up to 45 degrees.  

The Veteran most recently underwent a VA examination in August 2012.  At that time, he reported limited motion that became worse with unusual movement such as reaching or picking up light weight at arm's length.  This kept him from driving a straight shift.  He also reported flare-ups with lifting, twisting or turning.  Right shoulder range of motion was: extension 0 to 26 degrees with pain at 26 degrees; flexion 0 to 100 degrees with pain; adduction 0 to 15 degrees with pain; abduction 0 to 85 degrees with pain; internal rotation 0 to 13 degrees with pain; and external rotation 0 to 38 degrees with pain.  Following repetitive motion, there was no additional loss of motion in extension, flexion, adduction, internal rotation or external rotation.  Abduction was decreased following repetitive motion from 85 to 75 degrees.  The examiner indicated there was functional loss and/or impairment of the shoulder due to less movement than normal, weakened movement, and pain on movement.  There was localized tenderness or pain on palpation of the right shoulder and guarding.  Strength in the right shoulder was 4/5 in abduction and flexion.  There was no ankylosis of the right shoulder joint.  Tests for rotator cuff conditions were positive on the right.  There was a history of mechanical symptoms on the right but no recurrent dislocation (subluxation) of the glenohumeral (scapulohumeral) joint.  There was no impairment of the clavicle or scapula.  The examiner stated that the Veteran's current shoulder condition may likely mildly impact physical and sedentary labor requiring repetitive motion of shoulder or lifting and work loss.  

On review, the criteria for a rating greater than 10 percent for the right shoulder prior to May 9, 2011 are not met as there was no evidence of right arm motion limited at shoulder level.  The Board acknowledges the Veteran's complaints and his reports of motion limited by 25 percent during flare-ups.  The Veteran is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  Even assuming a 25 percent decrease in motion, and based on the objective findings at the September 2006 examination, range of motion would still exceed 90 degrees (shoulder level) in both flexion and abduction.  Further, the Board does not find adequate pathology sufficient to support a higher rating based on functional impairment due to pain on motion or other factors.  

For the period beginning May 9, 2011, a rating greater than 30 percent is also not warranted.  The record does not contain findings showing arm motion limited to 25 degrees from the side.  In making this determination, the Board acknowledges the significantly decreased external and internal rotation measurements noted on examinations in May 2011 and August 2012.  Per Plate I, when measuring external and internal rotations, shoulder level is zero degrees.  Thus, the reported limitations are not considered as arm motion limited to 25 degrees from the side.  The Board has also considered the Veteran's complaints, but objective evidence, to include consideration of functional impairment due to pain on motion and other factors, simply does not more nearly approximate arm motion limited to 25 degrees from the side.    

In summary, the Veteran's right shoulder disability was not more than 10 percent disabling prior to May 9, 2011 and is not more than 30 percent disabling since that time.  Additional staged ratings are not warranted.  See Fenderson.  

There is no evidence of ankylosis, impairment of the humerus, or impairment of the 
clavicle or scapula, and Diagnostic Codes 5200, 5202 and 5203 are not for consideration.  

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the applicable diagnostic code contemplates the Veteran's claimed symptoms related to his service-connected right shoulder disability, namely limitation of motion and functional impairment due to pain and other factors.  Higher ratings are available for greater levels of disability.  As the rating criteria are considered adequate, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board notes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014) (observing that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented"). 

In Johnson, several service-connected disabilities were on appeal in terms of the ratings assigned.  In this case, unlike Johnson, the only remaining appeal issue is the evaluation of the Veteran's right shoulder disability, and all symptoms and functional impairment associated with it have been considered in determining whether a higher rating is warranted, including whether the schedular criteria are adequate to rate this disability, as shown in the above discussion.  Neither the adequacy of the individual ratings assigned other service-connected disabilities, nor the adequacy of their combined evaluation, has been raised.  Accordingly, the evaluation of the Veteran's right shoulder disability does not encompass the issue of whether the schedular criteria are adequate to compensate for the combined effects of multiple service-connected disabilities.

Evidence of record indicates the Veteran retired from service and is not currently employed.  While examinations of record indicate occupational effects resulting from service-connected disabilities, there is no indication the Veteran is unemployable due to his right shoulder disability.  Accordingly, the Board declines to infer a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 





	(CONTINUED ON NEXT PAGE)
ORDER

For the period prior to May 9, 2011, an initial rating greater than 10 percent for right shoulder degenerative joint disease is denied.

For the period beginning May 9, 2011, a rating greater than 30 percent for right shoulder degenerative joint disease is denied.  




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

 
Department of Veterans Affairs


